Citation Nr: 1107726	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes disability.

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to service-
connected diabetes disability.

3.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to service-
connected diabetes disability.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine disability.

5.  Entitlement to an initial compensable evaluation for 
hypertension.

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States 
Army from September 1968 to September 1971, including 
approximately one-and-a-half years in Vietnam.  He subsequently 
was a member of the National Guard from October 1981 to October 
1982, and the Army Reserve from December 1982 to August 1992, 
with verified and unverified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  This case 
originally came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2010, the case was remanded for the scheduling of a 
Board hearing.  In October 2010, a Travel Board hearing was held 
at the Louisville, Kentucky, RO before the undersigned Veterans 
Law Judge.  A transcript is in the claims file.

In a July 2007 rating decision, the RO granted the appellant's 
claim of entitlement to service connection for hypertension, 
effective January 23, 2007.  The RO assigned an initial 
noncompensable evaluation for the hypertension disability.  The 
appellant has appealed the initial rating assigned for the 
hypertension.  In effect, he is asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period in 
question, from the original grant of service connection (January 
23, 2007) to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The issues of entitlement to service connection for 
coronary artery disease based on exposure to herbicides in 
Vietnam, entitlement to service connection for loss of 
teeth and a thyroid disorder claimed as secondary to the 
diabetes disability and entitlement to an increased 
evaluation for the granuloma annulare disability have been 
raised by the record, but these issues apparently have not 
yet been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over any one of these issues, and 
they are all referred to the RO for appropriate action.

The five issues being remanded are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  Service connection for hypertension was granted based on 
aggravation caused by the service-connected diabetes mellitus 
disability.

2.  Prior to January 23, 2007 (the effective date for grant of 
service connection for hypertension), continuous medication was 
needed to control the appellant's hypertension; however, his 
hypertension was not manifested by a diastolic pressure of 
predominately 100 mm or more, or a systolic pressure of 
predominately 160 mm or more.

3.  Since January 23, 2007, continuous medication has been needed 
to control the appellant's hypertension; however, his 
hypertension has not been manifested by a diastolic pressure of 
predominately 100 mm or more, or a systolic pressure of 
predominantly 160 mm or more.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
appellant's hypertension disability have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.310, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The appellant's hypertension claim arises from his disagreement 
with the initial evaluation assigned for that disability 
following the grant of service connection.  The Court, quoting 
from the legislative history of the VCAA, has held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than substantiated 
- it has been proven, thereby rendering notice under 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, supra, at 491.

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, VA letters dated in 
February 2007, and December 2008, contained the information 
required by Dingess.

The appellant has had ample opportunity to respond and/or 
supplement the record, and he has not alleged that notice in this 
case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  The United 
States Supreme Court has held that an error in VCAA notice should 
not be presumed prejudicial, and that the burden of showing 
harmful error rests with the party raising the issue, to be 
determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based the factors discussed 
above, that no prejudicial or harmful error in VCAA notice has 
been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA 
medical treatment records for the appellant have been associated 
with the claims file and reviewed.  VA obtained the appellant's 
Social Security Administration (SSA) records.  The appellant 
provided testimony during his October 2010 Travel Board hearing.  
He was afforded VA medical examinations in May 2005, December 
2008, and May 2010.  

A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each 
one of these examinations was conducted by a medical 
professional, and the associated reports reflect review of the 
appellant's prior medical history and medical records.  The 
examinations included reports of the symptoms for the claimed 
hypertension disability and demonstrated objective evaluations.  
The medical examiners were able to assess and record the 
parameters of the appellant's hypertension.  

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and daily 
life, and clinical findings.  In addition, it is not shown that 
the examinations were in any way incorrectly prepared or that the 
VA examiners failed to address the clinical significance of the 
appellant's claimed condition.  Further, the VA examination 
reports addressed the applicable rating criteria.  As a result, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the appellant was afforded 
adequate examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide, and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for hypertension, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes private and VA medical 
treatment records; the report of the VA medical examinations 
conducted in May 2005, December 2008, and May 2010; the testimony 
proffered by the appellant at his October 2010 Travel Board 
hearing; and various written statements submitted by the 
appellant and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
As noted in the Introduction, above, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The evaluation of hypertensive vascular disease, including 
hypertension and isolated systolic hypertension, is addressed 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under this 
diagnostic code, a 10 percent evaluation is assigned when 
diastolic pressure is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or is the minimum 
evaluation assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is assigned when 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more.  A 40 percent evaluation 
is assigned when diastolic pressure is predominantly 120 or more, 
and a 60 percent evaluation is assigned when diastolic pressure 
is predominantly 130 or more. 

Judicial interpretation, as well as the current language of 
38 C.F.R. § 3.310, requires consideration of whether any service-
connected disability either causes or aggravates another 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation); 38 C.F.R. 
§ 3.310(b).  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (now 
codified at 38 C.F.R. § 3.310(b) (2010)).  In this case, service 
connection for hypertension has been granted as secondary to the 
service-connected diabetes mellitus, based on aggravation.  An 
initial noncompensable evaluation was assigned in the July 2007 
rating decision that granted service connection, effective from 
January 23, 2007 (the date of the claim).

Where a service-connected disability aggravates a non-service- 
connected condition, a veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Aggravation will 
be established by determining the baseline level of severity of 
the non-service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

Review of the evidence of record reveals that the appellant was 
diagnosed with diabetes mellitus in late 2000 or early 2001.  He 
had earlier been diagnosed with hypertension and had been on 
anti-hypertensive medication for a number of years.  A November 
1990 report from the Cardiovascular Laboratories indicates that 
he had been found to have borderline hypertension in April 1990.  
He was not on any blood pressure medications, and his blood 
pressure was recorded as 138/88.  The appellant was subsequently 
placed on blood pressure medication.  The report of the VA 
medical examination conducted in February 2002 states that the 
appellant had had known hypertension for some ten years and that 
he had been found to be diabetic approximately 18 months earlier.  
The appellant was noted to be on medication for diabetes and 
hypertension.  His blood pressure readings were recorded as 
142/90, 138/90 and 138/80.  VA treatment records dated between 
July 28, 1999, and January 11, 2007, reflect blood pressure 
readings that ranged between 70 and 90 for the appellant's 
diastolic pressure and systolic pressure readings that ranged 
from 110 to 166.  A VA treatment note dated in November 2003 
reflects a blood pressure reading of 189/111.

Based on these clinical findings, if the appellant's hypertension 
had been a service-connected disability prior to January 23, 
2007, a noncompensable evaluation would have been assigned.  As 
noted above, a 10 percent evaluation is assigned when diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or is the minimum evaluation assigned 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  Here, the clinical evidence of record does not 
demonstrate more than a single instance in which the appellant's 
diastolic pressure was 100 or more.  The clinical evidence of 
record does not demonstrate more than a single instance in which 
the appellant's systolic pressure was 160 or more.  While he 
required continuous medication for control, there is no clinical 
evidence of record to indicate that he had a history of diastolic 
pressure predominantly 100 or more.  

Turning to the clinical evidence of record dated from January 23, 
2007, onward, a compensable evaluation is not warranted for that 
time period either.  During his May 2007 VA medical examination, 
the appellant had blood pressure readings of 122/80, 128/78 and 
124/76.  Review of the appellant's VA clinical treatment records 
reveals blood pressure readings that ranged between 72 and 80 for 
his diastolic pressure and systolic pressure readings that ranged 
from 110 to 142.  A note dated July 12, 2007 states that the 
appellant reported blood pressures at home ranging from 110-
120/70-80.  He underwent another VA medical examination in May 
2010.  He had blood pressure readings of 124/84, 126/84 and 
126/88.  His stress test blood pressure was recorded as 168/94.  

Thus, the clinical evidence of record does not demonstrate any 
instance in which the appellant's diastolic pressure was 100 or 
more.  The clinical evidence of record does not demonstrate more 
than a single instance in which the appellant's systolic pressure 
was 160 or more and that occurred during a stress test.  While he 
required continuous medication for control, there is no clinical 
evidence of record to indicate that the appellant had a history 
of diastolic pressure predominantly 100 or more.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against an award of an initial compensable rating 
for hypertension.  The evidence of record does not show that the 
appellant's blood pressure has been manifested by diastolic 
pressure at predominantly 100 or more or by systolic pressure at 
predominantly 160 or more, as required by DC 7101.  38 C.F.R. 
§ 4.104.  Nor is there a history of diastolic pressure at 100 or 
more that was subsequently controlled by medication.  Therefore, 
the Board finds that the preponderance of the competent evidence 
is against a finding that a 10 percent disability evaluation is 
justified.  Rather, the noncompensable, or zero percent, 
evaluation currently assigned adequately compensates the 
appellant for the degree of his hypertension disability for the 
entire period beginning on January 23, 2007.

In addition to the foregoing, the Board has considered whether 
the appellant's service-connected hypertension warrants an 
increased rating on an extraschedular basis.  The governing 
criteria for the award of an extraschedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

In this case, frequent hospitalization has not been shown.  
Further, there is no clinical evidence of record to indicate that 
the appellant's hypertension interferes with his capacity for 
employment.  Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds no evidence that the appellant's hypertension 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for the disability, but the 
required manifestations have not been shown in this case.  The 
appellant has not offered any objective evidence of symptoms due 
to the hypertension disability on appeal that would render 
impractical the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when 
evaluating an increased rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

In this case, the clinical findings of record fit squarely within 
the criteria found in the relevant diagnostic code for 
hypertension.  In short, the rating criteria contemplate the 
severity of his hypertension disability.  For these reasons, 
referral for extraschedular consideration is not warranted for 
the hypertension disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his hypertension disability has been more 
severe than the assigned disability rating reflects.  He has 
pointed out that his medications have increased in number and 
that his medication dosages have increased.  Medical evidence is 
generally required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions 
and arguments.  In this case, however, the competent medical 
evidence offering specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the hypertension disability.  The lay statements have 
been considered together with the probative medical evidence 
clinically evaluating the severity of the disability.  The 
preponderance of the most probative evidence does not support 
assignment of any higher rating than that currently assigned for 
the hypertension disability.  The medical findings (as provided 
in the examination reports and treatment notes) directly address 
the criteria under which hypertension has been evaluated.  

The lay statements have been considered together with the 
probative medical evidence clinically evaluating the severity of 
the hypertension disability.  The preponderance of the most 
probative evidence does not support assignment of any compensable 
rating, whether by aggravation or not, on and after January 23, 
2007.  The findings needed for the next higher evaluation have 
never been demonstrated.  Because the preponderance of the 
evidence is against the appellant's initial rating hypertension 
claim, the benefit-of-the-doubt doctrine is inapplicable.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found 
variation in the clinical findings for the appellant's 
hypertension disability which would warrant the assignment of any 
rating, see Hart v. Mansfield, supra.  There has been no 
variation in the clinical manifestations of the hypertension 
disability at any point.  Based upon the record, the Board finds 
that at no time during the claim/appellate period has the 
hypertension been more disabling than as currently rated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered as part and 
parcel of the claim for benefits for the underlying disability.  
Id.  In this case, the appellant is appealing an initial rating.  
However, while an initial rating is at issue, the appellant has a 
pending claim for TDIU that is being remanded herein.  Therefore, 
the Board finds that no further consideration of a TDIU award is 
warranted at this time.


ORDER

Entitlement to an initial compensable evaluation for hypertension 
is denied. 


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

In this case, the appellant is seeking a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  As reflected in Training Letter 10-07 relating to 
TDIU claims, VA examinations are generally undertaken in 
conjunction with original disability compensation claims and 
claims for increase in accordance with VA's statutory duty to 
assist a Veteran in developing his/her claim.  In such claims, if 
a request for a TDIU evaluation is expressly raised by the 
Veteran, a general medical examination is to be scheduled.  

Here, no such general medical examination has been accomplished.  
While examinations for diabetes and peripheral neuropathy, for 
cardiac conditions, and for the lumbar spine were accomplished, 
there was no opinion addressing whether or not the appellant's 
service-connected disabilities render him unable to secure and 
maintain substantially gainful employment.  Nor did any examiner 
describe the appellant's combined functional impairment from all 
his service-connected disabilities or how that combined 
impairment impacted on physical and sedentary employment.  On 
remand, the appellant must be afforded such a general medical 
examination.

In addressing a TDIU claim, it is necessary to address the 
severity of each service-connected disability.  The appellant is 
service-connected for diabetes mellitus; in an April 2002 rating 
action, the RO granted service connection for diabetic neuropathy 
of the right and left lower extremities.  A 10 percent evaluation 
was assigned for each leg pursuant to the criteria for Diagnostic 
Code 8520, paralysis of the sciatic nerve.  However, there is no 
explanation in the rating decision as to why the sciatic nerve 
was chosen, and the report of the February 2002 VA medical 
examination that included a diagnosis of diabetic peripheral 
neuropathy in the lower extremities does not include any mention 
of what nerve(s) was/were affected in either leg.  

As reflected in the May 2007 VA diabetes examination report, the 
appellant has not undergone any electromyelogram/nerve conduction 
velocities (EMG/NCV) testing since 2002.  The VA examiner 
diagnosed peripheral neuropathy of both lower extremities that 
was manifested by numbness, paresthesias, and dysesthesias.  The 
examiner stated that the affected peripheral nerves involved 
roots originating from the S1 nerve root; the examiner was not 
more specific.  The examiner rendered a diagnosis of lower 
extremity peripheral neuropathy, including the left peroneal 
nerve.  However, the clinical evidence of record dating back to 
the EMG/NCV testing accomplished in July 1991, associates the 
neuropathy of the peroneal nerve with the lumbar spine 
disability.

Turning to the evaluation of the lumbar spine disability, the 
December 2008 VA spine examiner described abnormal sensory 
testing of the plantar surfaces of each foot that was related to 
diabetes.  There was no identification of the affected nerves.  

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable.  In this regard, 
except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In rating spinal disabilities, any associated objective 
neurologic abnormalities are to be rated separately.  68 Fed. 
Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic 
codes to rate the neurologic manifestations are located at 
38 C.F.R. § 4.124a.  These codes include DC 8520 (for the sciatic 
nerve), DC 8521 (for the external popliteal nerve/common 
peroneal), DC 8522 (for the musculocutaneous nerve/superficial 
peroneal), DC 8523 (for the anterior tibial nerve/deep peroneal), 
DC 8524 (for the internal popliteal nerve/tibial), DC 8526 (for 
the crural nerve/femoral nerve) and DC 8529 (for the external 
cutaneous nerve of the thigh).

In this case, impairment of the peroneal nerve has been 
identified as being associated with the lumbar spine disability.  
However, the RO has yet to separately rate the lumbar spine-
related neurologic abnormalities.  On remand, this must be 
remedied.

The Board notes that the VA diabetes and spine examinations 
accomplished in May 2007 and December 2008, were conducted 
without any review of the claims file by the examiners.  Because 
these examinations and associated opinions were based on 
incomplete medical records, they are of limited probative value.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA 
to provide medical examinations conducted by medical 
professionals with full access to and review of a veteran's 
claims folder).

When the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

A thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In other words, it must provide "sufficient detail" to enable 
the Board to make a "fully informed evaluation."  Id.  In this 
instance, the Board finds that the examinations of record do not 
meet this standard. 

In addition, the appellant has consistently described 
experiencing numbness, tingling and a loss of feeling in his 
hands.  However, no EMG/NCV testing of the appellant's upper 
extremities has been accomplished and the clinical findings 
relating to the upper extremities are sparse.  

On remand, the neurological manifestations of the appellant's 
diabetes and lumbar spine disabilities must be delineated in 
detail.  Each one of the affected nerves must be identified by 
name and associated with the source disability.

The appellant is seeking entitlement to service connection for 
erectile dysfunction (ED), to include as secondary to his 
service-connected diabetes.  He testified at his October 2010 
Travel Board hearing that he had experienced ED.  To date, the 
appellant has not been afforded any urological examination for 
ED.  This should be remedied on remand.

While the appellant's claims are in remand status, his complete 
current private and VA treatment records relating to treatment 
for his service-connected disabilities and ED must be obtained 
and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the service connection claim on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010), the implementing regulations found at 
38 C.F.R. § 3.159 (2010) and any other 
applicable legal precedent, has been 
completed.

2.  With assistance from the appellant as 
needed, obtain the medical records from his 
private health care providers, if any, from 
2006 to the present and associate them in 
the claims file.

3.  With assistance from the appellant as 
needed, obtain the medical records from his 
current health care provider(s) at VA dated 
from 2009 to the present and associate them 
in the claims file.  

4.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

5.  After the above development is 
completed, schedule the appellant for an 
examination by a VA urologist to determine 
the nature and etiology of his ED, if any.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should state 
whether or not any portion of any existing 
ED is attributable to the appellant's 
service-connected diabetes, his lumbar 
spine disability, or his hypertension or 
treatment thereof; to his other medical 
conditions; to any medication; or some 
other cause or causes or combination 
thereof.  If the examiner does find that 
any portion of any existing ED is 
attributable to the appellant's service-
connected diabetes, his lumbar spine 
disability or his hypertension or treatment 
thereof, the examiner should identify the 
specific amount/proportion of additional ED 
disability that is related to the 
appellant's service-connected diabetes 
disability, his lumbar spine disability, or 
his hypertension or treatment thereof.

6.  After the above development is 
completed, schedule the appellant for an 
examination by a VA neurologist to 
determine the extent and severity of all 
upper and lower (right and left) extremity 
peripheral neuropathy and for all lumbar 
spine-related neurologic pathology.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
neuropathies, radiculopathies or other 
neuropathy, to identify all nerves affected 
by the diabetes disability and by the 
lumbar spine disability and to identify the 
degree of any functional impairment caused 
by said neurological pathology.  All 
indicated special studies, such as 
EMG/NCV testing, should be accomplished 
and the examiner should set forth reasoning 
underlying the final diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's right 
and left upper and lower extremity 
neurological pathology.  These diagnostic 
codes distinguish the type of paralysis 
into two parts - complete and incomplete 
paralysis.  

Under incomplete paralysis, the type of 
paralysis is further broken down into three 
categories: severe, moderate, and mild.  
With these categories in mind, the examiner 
should classify the appellant's 
impairment(s) from the right and left upper 
and lower extremity neurological pathology, 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected.  If the examiner uses results 
obtained from an EMG and/or nerve 
conduction velocity tests or other such 
tests, the examiner is requested to 
explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  The 
examiner is asked to explain the meaning of 
any abnormal results that are obtained.  
The examiner is also asked to explain how 
any abnormal figure classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the physician is requested to explain 
whether the appellant's neurological pathology 
affects the motor and/or sensory nerves, and 
which nerves it affects.  The examiner should 
explain why those results show mild, moderate, 
severe incomplete paralysis or complete 
paralysis.  The examiner is further requested 
to explain in detail what limitation of motion 
and function is caused by the right and left 
upper and lower extremity and lumbar spine 
associated neurological pathology.  The 
examiner must additionally specifically 
explain which nerves of the right and 
left upper and lower extremities are 
affected by what disability.  The 
neurologist is requested to report whether the 
appellant suffers from any tics, pain, 
numbness, wrist drop, and muscle weakness 
and/or atrophy as well as to record the 
appellant's ranges of motion for each joint 
found to be affected by the neuropathy (i.e., 
shoulders, wrists, knees, etc.), with each of 
the normal ranges of motion indicated in 
degrees.  Handgrip of the each arm should also 
be detailed.

7.  After the above development is completed, 
schedule the appellant for a general medical 
examination by a VA physician which comports 
with the dictates of Training Letter 10-07 
relating to TDIU claims.  The purpose of the 
examination is to generate an opinion that 
addresses whether or not the appellant's 
service-connected disabilities render him 
unable to secure and maintain substantially 
gainful employment.  The examiner must 
describe the appellant's combined functional 
impairment from all of his service-connected 
disabilities, and expressly state how that 
combined impairment has affected the 
appellant's capacity for any physical or 
sedentary employment.

The claims folder must reviewed by the 
examiner in connection with the examination.  
In particular, the examiner should:

a.  comment generally on the functional and 
industrial impairment caused by each of the 
service-connected disabilities,

b.  determine the extent to which each 
impairment contributes to the Veteran's 
employability or unemployability, and

c.  indicate whether the service-connected 
disabilities together result in the 
Veteran's unemployability.

8.  Each VA examiner is to be informed in 
writing that, in assessing the relative 
likelihood as to origin and etiology of the 
claimed condition currently present, the 
examiner should apply the standard of whether 
it is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that any 
claimed disorder is causally or etiologically 
related to a service-connected disability or 
to treatment thereof, or whether such a causal 
or etiological relationship is unlikely (i.e., 
less than a 50/50 probability), with the 
rationale for any such conclusion set out in 
the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

Note:  If any opinion and supporting 
rationale cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify in 
the report, and explain why this is so.  In 
this regard, if the examiner concludes that 
there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the examiner should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's claimed condition.  See Jones v. 
Shinseki, 23 Vet. App. 383 (2010).

9.  Then, review the claims file to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the medical 
opinion reports.  If any report does not 
include adequate responses to the specific 
opinions requested, the report(s) must be 
returned to the providing physician(s) for 
corrective action.  To help avoid future 
remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to 
the extent possible) in compliance with this 
Remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After all appropriate development has 
been accomplished, review the record, 
including any newly acquired evidence, and 
readjudicate each of the issues remaining on 
appeal.  The re-adjudications should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories; 38 C.F.R. 
§§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. 
App. 259 (1994); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

11.  If any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a Supplemental Statement of the 
Case, containing notice of all relevant 
actions taken on each claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to each one 
of the issues currently on appeal.  
Appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


